Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s amendments and arguments, filed 22 December 2020, is acknowledged.
Claims 19 & 22-38 are pending. 
Claims 1-18, 20 & 21 are cancelled.
Claims 19, 22, 31-33, 36 & 38 are amended. 
No claims are withdrawn. 
Claims 19 & 22-38 are under consideration.
Examination on the merits is extended to the extent of the following species:
one amino functional silicone-bis(C13-15 alkoxy) PG-amodimethicone;
nonionic silicone polymer-divinyldimethicone/dimethicone copolymer;
one ampholytic polymer-polyquaternium-53;
at least one cationic surfactant-dipalmitoylethyl hydroxyethylmonium methosulfate, behentrimonium chloride, and cetrimonium chloride;
 At least non-silicone fatty compound- cetyl esters, cetyl alcohol, C14-15 alcohols, Cetearyl alcohol, isotridecyl alcohol and myristyl alcohol;
At least one nonionic surfactant- C12-C13 Pareth-3 and C12-C13 Pareth-23; 
Thickening agent- present: hydroxyethylcellulose; 
At least one water-soluble solvent- isopropyl alcohol and glycerin;
-and-
At least one additional component- water, preservatives, pH adjuster and fragrance.

Withdrawn Objections/Rejections
The objection to claims 19, 22, 31-33, 36 and 38 are withdrawn due to claims amendments which correct Markush language, and spelling and grammatical errors.  
The rejection of claims 19 & 22-38 under 35 U.S.C. 103 over Molenda, Salvador, Walker and Bourdin is withdrawn due to claim 19 amendments to require that the hair be cleansed with the shampoo after applying the hair conditioning composition to hair.

New & Maintained Objections/Rejections
Claim Objections
Claims 19, 33 and 36 are objected to because of the following informalities:  Claim 19 has an improperly conjugated transitional phrase. Consider “the hair conditioning composition comprises…” (emphasis added; see line 5). Claim 33, second to the last line, has the misspelling “arachidamidoethyidimethylamine” (emphasis added). Amendments to claim 36 introduces the redundant limitations “fatty acids” and “fatty acid” in lines 2-3.
 Appropriate correction is required. 

Specification
The disclosure stands objected to because of the following informalities: the specification still contains undefined trademarks/tradenames throughout the disclosure (e.g. pg. 39, lines 24-25 cites “Such compounds are, for example, sold under the names DEHYQUARTTM (surfactant) by the company BASF, STEPANQUATTM (surfactant) by the company Stepan, NOXAMIUM TM (surfactant) by company Ceca or REWOQUAT WE 18TM (surfactant) by the company EvonikTM).  Language such as "the product X (a descriptive name) sold under the trademark Y"  
Applicant is reminded to check the entire disclosure to ensure that the application all undefined trademarks/tradenames have been defined in accordance with MPEP 608.01(v).

The specification also contains the misspelling “arachidamidoethyidimethylamine” at pg. 5, 9 and 40 of the specification.

Response to Arguments
Applicant argues they have amended the specification to provide a generic description after each tradename (reply, pg. 7).
Applicant argument is not persuasive.  Placing “(surfactant)” behind a tradename is not an adequate description of the compound/product represented by the tradename. For example, the ordinary skilled artisan would not be appraised of the differences between TWEEN® 20 (surfactant) and REWOQUAT WE 18TM (surfactant). Yet, these compounds are chemically different. TWEEN® 20 (surfactant) is generically known as polysorbate 20. REWOQUAT WE 18TM is generically known as dihydrogenated tallowethyl hydroxyethylmonium methosulfate. The Examiner is looking for a description similar to ”REWOQUAT WE 18TM (as dihydrogenated tallowethyl hydroxyethylmonium methosulfate)”.

Claim Rejections - 35 USC § 112
Claim 36 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "derivative" in claim 36 is a term which renders the claim indefinite.  The term "derivative" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim does not define the abbreviation “derivative" and it is unclear how much a chemical must deviate from the chemical structure of fatty alcohols to no longer be a fatty alcohol derivative. 
Clarification is required.

Response to Arguments
Applicant argues “fatty alcohol derivatives" is a phrase which is definite and clear as evidenced by the numerous amounts of patents reciting "fatty alcohol derivatives" without providing an express definition for the meaning of the term (reply, pg. 8).
Applicant’s argument is not persuasive. Each patent application is evaluated on its own merit. It is not clear what chemical compounds are encompassed by the term "fatty alcohol derivatives" because it is unknown how much a chemical must deviate from the chemical structure of fatty alcohols to no longer be a fatty alcohol derivative. Clearly, the structural deviation of “fatty alcohol derivatives” from “fatty alcohols” is great based upon Applicant’s representative’s decision to draft the claim to also recite “esters of fatty alcohols” indicating that “esters of fatty alcohols” is different category of substance from “fatty alcohol derivatives”.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 19 & 22-38 stand rejected under 35 U.S.C. 103 as being unpatentable over Molenda (US 2011/0165103), Salvador (US 2004/0115155), Walker (US 2016/0175209), Bourdin (FR 2999077; 2014) and Parsons (Published: 03/14/2016).
.*Note: All references refer to the English language translation.
Claim Interpretation: Claim 19 recites “optionally rinsing the hair conditioning composition from the hair…the hair conditioning composition comprising…optionally, at least one cationic surfactant; optionally, at least one non-silicone fatty compound”.  Claim 20 also recites optional method steps. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04). 

With regard to claims 19 & 22-38, and the elected species, Molenda teaches an aqueous conditioning composition for hair (abstract). Molenda teaches the inventive composition is applied to hair and is optionally rinsed off from hair after a processing time of 1 to 30 min ([0012]). Molenda teaches the inventive composition comprises an aqueous emulsion of 
Molenda does not teach inclusion of bis(C13-15 alkoxy) PG-amodimethicone and its amount, dipalmitoylethylhydroxyethylmonium methosulfate, cetyl esters, C15 alcohols, isotridecyl alcohol and hydroxyethylcellulose or the method step of “after applying the hair conditioning composition to the hair and optionally rinsing the hair conditioning composition from the hair, cleansing the hair with a shampoo…”
In the same field of invention, Salvador teaches a hair conditioning composition which comprises about 0.01% to about 10% of a silicone compound being a hydrophilic silicone [0043]. Salvador teaches Bis (C13-C15 Alkoxy) PG Amodimethicone as a commercially available hydrophilic silicone for use in the hair conditioner as a silicone conditioning agent ([0100], [0105] & [0108]). Salvador teaches the combination of a high melting fatty compound, together with a cationic surfactant and an aqueous carrier, provides a gel matrix which is suitable for providing various conditioning benefits such as slippery and slick feel on wet hair, and softness, moisturized feel, and fly-away control on dry hair ([0086]). Salvador teaches inclusion of cetyl stearate and cetyl palmitate (i.e. cetyl esters) as the high melting point fatty compounds in an amount of about 0.1% to about 15% ([0088] & [0091]). Salvador teaches inclusion of hydroxyethyl cellulose as a cellulose polymers useful in the invention to provide hair volume control benefits while not deteriorating conditioning benefits such as fly-away control ([0046] & [0050]). 
In the same field of invention, Walker teaches a high conditioning composition comprising from about 0.1% to about 20% of a lipid being one or more unsaturated fatty materials selected from a group consisting of an unsaturated fatty acid; an unsaturated fatty 
In the same field of invention, Bourdin teaches compositions which are hair compositions which are preferably conditioners (pg. 10). Bourdin teaches the surfactants for use in the composition include more particularly from behenyltrimethylammonium chloride, cetyltrimethylammonium chloride, and dipalmitoylethylhydroxyethylammonium methosulphate in an amount between 0.01 and 30% by weight (pg. 4; claims 6 & 7).
Parsons teaches the internet's current favorite hair hack is the “Reverse Wash System” (pg. 2). It's actually a method to achieve more voluminous hair by applying conditioner before shampoo (pg. 2). Parsons teaches the Reverse Wash System is very simple (pg. 3). “1 Apply conditioner to wet hair. Let it soak in for a minute or more. Rinse! 2 Shampoo as you would normally. So there you have it!”(pg. 3). Parsons teaches the reverse wash system permitted wide-toothed combs easily to comb through hair and the hair had noticeably increased volume (pg. 5 & 6).  The hair still had volume even after heat styling (pg. 11).  Parsons teaches hair was incredibly soft and frizz-free in addition to having more volume (pg.15).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 

Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Molenda’s composition and method by adding about 0.01% to about 10% Bis (C13-C15 Alkoxy) PG Amodimethicone, about 0.1% to about 15% cetyl stearate and cetyl palmitate (i.e. cetyl esters), hydroxyethylcellulose, about 0.05% to 20% of lipid enhancing agents including tridecyl alcohol (1-tridecanol, tridecanol, isotridecanol/isotridecyl alcohol) and pentadecyl alcohol (1-pentadecanol, pentadecanol; i.e. c15 alcohols), and 0.01 and 30% by weight dipalmitoylethylhydroxyethylammonium methosulphate and applying the hair conditioning composition to wet hair, letting it soak in for a minute or more, rinsing, and then shampooing as suggested by the combined teachings of  Molenda, 
With regard to the recited amounts of Bis (C13-C15 Alkoxy) PG Amodimethicone/ aminofunctional silicone, divinyldimethicone/dimethicone copolymer/nonionic silicone polymer, polyquaternium-53/ampholytic polymer, cationic surfactant, and fatty alcohol/non-silicone fatty compound, the combined teachings Molenda, Salvador, Walker and Bourdin suggest the parameters with amounts that overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant argues the Parsons reference individually (reply, pg. 10-12).
This is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues the rejection should be withdrawn because applying or modifying the Parsons reference would not produce a predictable outcome because the formulation of the TRESemme shampoo is unknown and the conditioner used in conjunction with the TRESemme shampoo is completely unknown (reply, pg. 9-10). Thereby, Parsons’ evaluation is not reproducible and is of negligible probative value (reply, pg. 10).  Applicant argues it is unclear whether the product reviewer (i.e. Anna) has any experience in the cosmetics industry (reply, pg. 9-10).  Applicant states “[i]t is unclear if Anna has any experience in the cosmetic industry or a scientist background. Thus, while the Parsons Article may constitute prior art, its probative value is insignificant” (reply, pg. 10).
Applicant’s argument is not persuasive. With regard to Applicant’s argument pertaining to Anna Parsons’ credentials, Ms. Parsons is considered to be an artisan of ordinary skill in the art as she teaches/practices the recited method steps of: 1) applying the hair conditioning composition to the hair, 2) optionally rinsing the hair conditioning composition from hair, and 3) 
With regard to the argument that the rejection should be withdrawn because applying or modifying the Parsons reference would not produce a predictable outcome because the formulation of the TRESemme shampoo is unknown and the conditioner used in conjunction with the TRESemme shampoo is completely unknown, absolute predictability is not a necessary prerequisite to a case of obviousness (MPEP 2145). Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient (MPEP 2145). The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.(MPEP 2145).  In the instant case, Parson’s teaches the Reverse Wash System (i.e. a method of applying conditioner before you shampoo) is the internet’s current favorite hack and that no expensive “hair gadgets and potions” are necessary (pg. 2). Parsons further teaches to the consumer “you already have everything you need” (i.e. conditioner and shampoo; pg. 3). The results are reasonably predictable because no special “potions” are required and the common reader “already [has] everything [they] need” (i.e. whatever shampoo and conditioner formulations the multitude of consumers have on-hand).

Applicant further argues one would not modify a method for using the conditioning composition suggested by the combined teachings of Molenda, Salvador, Walker and Bourdin to derive a method that applies hair conditioning composition first and then cleanses the hair with a shampoo based on Parsons’ teachings because the Parsons article leads the ordinary skilled 
Applicant’s argument is not persuasive because Applicant is not considering Parsons’ teachings in their entirety. Parsons teaches the method of conditioning ones hair first, rinsing and then shampooing is the “internet’s current favorite hair hack” (pg. 2).  Parsons states “*Warning: Not all shampoo and conditioners are created for this purpose. You're best off using a system that's designed to work in reverse” (emphasis added; pg. 2).  Parsons reiterates “[a]nd while you already have everything you need, it's recommended to use a shampoo-conditioner combo that's specifically formulated for this purpose” (emphasis added; pg. 3). Parsons further indicates that no expensive hair gadgets and potions are necessary; thereby the ordinary skilled artisan when taking Parsons’ teachings in their entirely would recognize that the method may be practiced with traditional shampoo and conditioners because Parsons does not disparage use of traditional shampoos and conditioners. She only states that one is “best off using a system that’s designed to work in reverse” (emphasis added; reply, pg. 2). “The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). The system disclosed by Parsons that is designed to work in reverse is a preferred embodiment. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as 

Applicant also argues one would not modify a method for using the conditioning composition suggested by the combined teachings of Molenda, Salvador, Walker and Bourdin to derive a method that applies hair conditioning composition first and then cleanses the hair with a shampoo based on the teachings of the Parsons article because the composition suggested by the combined teachings of Molenda, Salvador, Walker and Bourdin are directed to traditional conditioners which are formulated to be used after a shampoo (reply, pg. 11). 
Applicant’s argument is not persuasive.  The ordinary skilled artisan would be motivated to use Parsons’ method with traditional shampoo and conditioner since it is the “internet’s current favorite hair hack”, with the reader “already hav[ing] everything [they] need”, with the method not requiring expensive “potions” (pg. 2 & 3). Parson also teaches applying conditioner, rinsing and then “shampoo as you normally would” (i.e. using traditional/normal shampoo; pg. 3).

Applicant further argues the ordinary skilled artisan would not have been motivated to modify a method for using the conditioning composition suggested by the combined teachings of Molenda, Salvador, Walker and Bourdin based upon Parsons’ teachings of applying a hair conditioner to hair followed by cleansing the hair with a shampoo because Anna Parson’s hair suffered detrimental effects to hair health, manageability, resistance to split ends, and fizziness (reply, pg. 12).  Applicant assessed these features by images present in the Parsons Article (reply, pg. 12). Applicant alleges Anna Parsons’ hair became dry looking, less shiny, frizzier, 
Applicant’s argument is not persuasive. Applicant’s assessments are opinions and Attorney’s arguments cannot take the place of evidence.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Further, some of these opinions run contrary to the teachings of Parsons. Parsons states about the method “[o]verall, I was very pleased” (emphasis original, pg. 10). Parsons gave the method her “seal of satisfaction” having “the best hair week” in ages (pg. 15).  Parsons explicitly said on Day 6 her hair was smoother, incredibly soft, and frizz-free (pg. 15).  Parsons’ statements are contrary to Applicant’s allegations that Anna Parsons' hair became dry looking, less shiny, frizzier, and less manageable looking.


Applicant argues secondary considerations (reply, pg. 13-17). Applicant compared the reverse wash hair conditioner of Example 1 AND a comparative commercial reverse wash conditioner in a reverse wash routine against “a usual shampoo and conditioner used in a conventional shampoo-conditioner routine” (reply, pg. 13-17).  Applicant compared the reverse wash routine and the commercial reverse wash conditioner in a home use test with 11 volunteers over the course of a week who evaluated these tests against their regular routine (reply, pg. 14). Applicant explains their data in that if a participant rated an evaluated hair characteristic at least 
	Applicant also performed comparison of the Inventive Formula (Table 1) and the Comparative Formula (Table 2) on the hair of the heads of 10 human panelists having a fine hair diameter, lightly sensitized, and medium to long hair length  in a salon by expert hair stylists (reply, pg. 16). The panelists had the inventive conditioner placed on one half of their head and the comparative commercial conditioner placed on the other half (reply, pg. 16). The hair was rinsed. Applicant states the “Inventive Formula rated slightly higher for ease of detangling, with a tendency to also be easier to comb and pass fingers through; on dry hair, the Inventive Formula continued to trend higher for ease of combing. The amount of weight is significantly lower on wet hair for the Inventive Formula. Dry hair performance have equal ratings especially for attributes pertaining to volume and trending slightly higher for dry combing” (reply, pg. 16). Applicant argues “the inventive conditioning composition as used in a reverse wash routine provided equivalent or better performance in key conditioning attributes compared to the comparative product, even after the shampooing and rinsing steps.” Applicant further alleges “the negative effects of heavy coating or a coated feel to the hair which are imparted by 
	Applicant’s argument is not persuasive. First the proffered data is not commensurate in scope with the claims. Claim 19 is generic while the inventive formulation used the inventive method contains singular regents used in a single amount. Due to this, Applicant also has not shown the improved results over the entire recited genera. With Applicant’s allegation that improvement of the inventive reverse wash routine over the commercial reverse wash routine and the volunteers’ own routines as being surprising, Applicant fails to state why the improvement is surprising for the improved hair characteristics.  With regard to Applicant’s allegation that the inventive formulation and method minimize the negative effects of heavy coating or a coated feel to the hair which are imparted by conditioners (especially silicone-containing conditioners) used according to traditional or conventional routines can be minimized, the examiner notes that the parameters of “heavy coating” or “coated feel” are not listed in the proffered data. Further, it is unknown which conditioners were used by the volunteers in their conventional, personal routines and whether these conditioners contained silicones. Also, the observed results may not be reproducible as when the pool of volunteers changes, so does their personal conditioners which are unknown formulations.  Lastly, Applicant did not compare their inventive formulation in their inventive method against the closest prior art which is Molenda. Molenda is in the same field of invention and is also drawn to solving the problem of consumers with damaged hair not being satisfied with the hair conditioning effect of known conditioners because in case they chose a rich conditioner, the hair afterwards does not have any volume 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/NICOLE P BABSON/Primary Examiner, Art Unit 1619